MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be                          Jul 05 2016, 8:14 am

regarded as precedent or cited before any                           CLERK
court except for the purpose of establishing                    Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Deborah Markisohn                                        Jessica Barth
Marion County Public Defender Agency                     VP of Legal Affairs & Chief
Indianapolis, Indiana                                    Counsel for Eskenazi Health
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               July 5, 2016
Commitment of                                            Court of Appeals Case No.
                                                         49A02-1512-MH-2186
L.V.,
                                                         Appeal from the Marion Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Steven R.
                                                         Eichholtz, Judge
Eskenazi Health,                                         Probate Court Cause No.
                                                         49D08-1511-MH-37782
Appellee-Petitioner.




Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016     Page 1 of 8
[1]   In November of 2015, Appellant-Respondent L.V. was taken by police to

      Appellee-Petitioner Eskenazi Health’s Crisis Intervention Unit. L.V. exhibited

      signs of paranoid delusions and was diagnosed as schizophrenic by a resident

      physician at Eskenazi. Eskenazi petitioned for the temporary involuntary

      commitment of L.V. in order to provide treatment. After a hearing, the probate

      court ordered that L.V. be committed to Eskenazi for a period of not more than

      ninety days. L.V. appeals her involuntary commitment arguing that there was

      insufficient evidence that she was “gravely disabled” due to her mental illness.

      Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   On November 7, 2015, fifty-seven-year-old L.V. arrived at Eskenazi by

      ambulance and was seen by Eskenazi’s Crisis Intervention Unit. (Tr. 10)

      According to Doctor Kevin Masterson, a resident physician at Eskenazi, L.V.

      exhibited signs of paranoid delusions upon arrival. “She’s talked about marital

      fraud, hacker fraud, financial fraud, medical fraud, prescription fraud, etc.” Tr.

      pp. 11-12. L.V. reported that she was “being attacked and hacked by people

      from Africa due to something she called ‘The Bribe.’” Tr. p. 11. L.V. said that

      she had been hospitalized on six prior occasions and diagnosed with

      schizophrenia, but that the diagnoses and medications she has been given as

      treatment were all part of a conspiratorial medical fraud perpetrated against her.

      (Tr. 14) L.V. reported that she is actually a multi-millionaire but eighty-three

      persons have each stolen one million dollars from her. (Tr. 12)


      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016   Page 2 of 8
[3]   L.V. reported that she stayed in Las Vegas in January 2015, Chicago in October

      2015, and had been in Indianapolis since the beginning of November. (id)

      However, when asked to provide more detail, L.V. could not give specific

      information “on exactly how she has been traveling or if she has any source of

      income” and she generally reverts back to talking about “this sort of delusion of

      [] people being after her.” Tr. pp. 12-13. To the best of the treatment team’s

      knowledge, L.V. had no place to live and no source of income. (Tr 18) Dr.

      Masterson diagnosed L.V. with schizophrenia based on her paranoid delusions

      and her disorganized and illogical speech patterns which cause her to be “very

      tangential whenever you ask her any questions, and everything sort of just again

      goes back to [the] delusion.” Tr. p. 15. Dr. Masterson also found that L.V.

      “has no insight into her condition,” appellant’s app. p. 15., and is “gravely

      disabled as a result of her mental illness.” Tr. p. 17.


[4]   On November 9, 2015, Eskenazi submitted an application for emergency

      detention of a mentally ill person. The following day, L.V. was admitted to the

      inpatient psychiatric unit at Sidney and Lois Eskenazi Hospital. On November

      12, Eskenazi filed a report with the probate court summarizing Dr. Masterson’s

      diagnosis and recommending that L.V. be temporarily committed. (app 13-17)

      On November 17, the probate court held a hearing concerning L.V.’s

      involuntary commitment at which L.V. testified. (App 18) The probate court

      subsequently issued an order that L.V. be committed for treatment for a period

      not exceeding ninety days. (app. 9)




      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016   Page 3 of 8
                                 Discussion and Decision
                                               I. Mootness
[5]   L.V. concedes that she has already been discharged from her ninety-day

      involuntary commitment and so this case is moot. “When a court is unable to

      render effective relief to a party, the case is deemed moot and usually

      dismissed.” In re Commitment of T.K., 993 N.E.2d 245, 248 (Ind. Ct. App. 2013)

      (quoting In re Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002)).

      However, Indiana courts have typically addressed involuntary commitment

      cases on the merits despite their mootness because such cases involve questions

      of “great public interest” and are likely to recur. Id.; see also Commitment of M.M.

      v. Clarian Health Partners, 826 N.E.2d 90, 94 (Ind. Ct. App. 2005). We see no

      reason to deviate from this practice and therefore choose to address the merits

      of the instant matter.


                              II. Sufficiency of the Evidence
[6]   L.V. argues that Eskenazi failed to present sufficient evidence that she was

      “gravely disabled” as was necessary to justify her involuntary commitment.

      “To satisfy the requirements of due process, the facts justifying an involuntary

      commitment must be shown by clear and convincing evidence which not only

      communicates the relative importance our legal system attaches to a decision

      ordering an involuntary commitment, but also has the function of reducing the

      chance of inappropriate commitments.” Civil Commitment of T.K. v. Dep’t of

      Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015) (quotation omitted). In

      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016   Page 4 of 8
      reviewing the sufficiency of the evidence for a civil commitment, we will affirm

      if “considering only the probative evidence and the reasonable inferences

      supporting it, without weighing evidence or assessing witness credibility, a

      reasonable trier of fact could find the necessary elements proven by clear and

      convincing evidence.” Id. (quotation omitted).


[7]   “To demonstrate that a person should be committed involuntarily, a petitioner

      must show ‘by clear and convincing evidence that: (1) the individual is mentally

      ill and either dangerous or gravely disabled; and (2) detention or commitment

      of that individual is appropriate.’” T.A. v. Wishard Health Serv., Midtown Cmty.

      Mental Health Ctr., 950 N.E.2d 1266, 1270 (Ind. Ct. App. 2011) (citing Ind.

      Code § 12-26-2-5(e)). Eskenazi does not argue that L.V. is dangerous, only that

      she is gravely disabled. L.V. does not dispute that she suffers from a mental

      illness and contests only whether there is sufficient evidence that she is gravely

      disabled. Indiana Code section 12-7-2-96 defines “gravely disabled” as


              a condition in which an individual, as a result of mental illness, is
              in danger of coming to harm because the individual:
                       (1) is unable to provide for that individual’s food, clothing,
                       shelter, or other essential human needs; or
                       (2) has a substantial impairment or an obvious
                       deterioration of that individual’s judgment, reasoning, or
                       behavior that results in the individual’s inability to
                       function independently.


      Because Section 12-7-2-96 is written in the disjunctive, clear and convincing

      evidence of either prong is sufficient to establish that L.V. is gravely disabled.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016   Page 5 of 8
      Nonetheless, we find that there is sufficient evidence that L.V. is gravely

      disabled under both prongs.


                                  A. Inability to Provide for Self
[8]   To the best of the treatment team’s knowledge, L.V. had no source of income

      and was “homeless and [] transient,” at the time of her commitment. Tr. p. 17.

      L.V. was unable to answer basic questions regarding where she had been

      staying or how she had, according to her, been travelling across the country for

      twenty months. (tr 45-46) L.V.’s testimony at the hearing reinforces the notion

      that her mental illness has significantly impaired her ability to care for herself.

      L.V. testified that upon her arrival in Indianapolis, she attempted to use her

      Fidelity Investment card at the Crowne Plaza Hotel, but “being the victim of

      identity theft, [the card] was swiped,” and she was ultimately escorted out by

      police. (Tr. 37) L.V. told police that she did not know where she would go and

      so police took her to a women’s shelter where she stayed for a couple of weeks.

      (Tr. 38) L.V. testified that she was “harassed” by other women at the shelter

      and, ultimately, police removed her from the women’s shelter and told her if

      she returned she would be arrested. Tr. p. 38. At some point thereafter, L.V.

      went to a local Sam’s Club to speak to the manager about her Sam’s Club

      “merchant account” in an attempt to withdraw money. Tr. p. 41. The police

      were called and brought L.V. to Eskenazi for treatment.


[9]   The probative evidence indicates that L.V. is schizophrenic and suffers from

      pervasive paranoid delusions. This illness has certainly hindered L.V.’s ability

      to maintain shelter for herself as is evidenced by her staying at a women’s
      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016   Page 6 of 8
       shelter. Additionally, L.V. could provide no information on a source of income

       aside from apparent delusions about various “hacked” accounts and stolen

       money. Tr. p. 38. The probate court found that “listening to [L.V.]…she really

       hasn’t answered any question. There’s no indication that anyone knows where

       she lives, how she supports herself.” Tr. p. 53.


             B. Substantial Impairment of Judgment, Reasoning, or
                                   Behavior
[10]   Dr. Masterson opined that L.V. “is in danger of coming to harm because she

       has a substantial impairment or obvious deterioration in judgment, reasoning

       and behavior that impairs her ability to function in [the] world,” and that she is

       unable to function on her own. Tr. pp. 18, 19. In support of this claim, Dr.

       Masterson testified that L.V.’s speech and thoughts are disorganized to such a

       degree that she is “unable to [] engage in basic communication” or even answer

       simple questions about herself. Tr. p. 17. L.V. testified that, prior to arriving at

       Eskenazi, she had been in Indianapolis for a few weeks. In that short time,

       L.V.’s inability to communicate and apparent deterioration of reasoning led to

       several incidents in which police were called and had to remove L.V. from the

       premises. It seems clear from L.V.’s testimony alone that her delusions have

       caused substantial impairment to her reasoning and judgment, an impairment

       which has caused an inability to function inability. Accordingly, we find that

       there was sufficient evidence to support the probate court’s determination that

       L.V. was gravely disabled.


[11]   The judgment of the probate court is affirmed.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016   Page 7 of 8
Bailey, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A02-1512-MH-2186 | July 5, 2016   Page 8 of 8